WALD, Circuit Judge,
concurring:
I join Judge Tamm’s opinion, and write separately only to underscore my view that in this case we go to the absolute limits of our ability to uphold an agency’s result, despite error in its subsidiary findings. Normally, where fully one-half the factors relied upon by the agency rest on erroneous findings and the agency has not stated that its correct findings would, considered alone, have led to the same result, remand is unquestionably required. Only the weakness of the underlying evidence of market dominance in this case, as ably discussed by Judge Tamm, leads me to agree that the agency would indeed have found no market dominance had it correctly analyzed the facts.